Title: From Thomas Jefferson to James Simpson, 22 March 1793
From: Jefferson, Thomas
To: Simpson, James



Sir
Philadelphia Mar. 22. 1793.

Your favor of Feb. 12. has been duly recieved, and I am to make you my acknolegements for your attention to the affairs of Mr. Barclay,  and of the public in his hands. Colo. Humphreys is now authorised to settle those matters finally, to receive and dispose of all the public effects and monies confided to Mr. Barclay, and to him therefore I will refer you as to those remaining in your hands. The present unsettled state of the succession in Morocco, rendering it useless to renew as yet Mr. Barclay’s mission, your correspondence on the progress of events there, will be thankfully recieved. I have the honor to be with much regard Sir Your most obedt. humble servt

Th: Jefferson

